DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 11/20/21, with respect to the rejection(s) of claim(s) 1 and its dependent claims under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for the independent 1 and 3-4, 11-14, 16, and 20-21 is made in view of Cohen (U.S. PG Pub 20040215139 A1) in view of Otten et al (U.S. Patent 5,752,937). Claims 16, 23, and 23 are objected to as allowable
subject matter dependent on a rejected claim.
Claim Objections
Claims 3 and 7-10 objected to because of the following informalities:  The claims use the term about which has an unclear definition in view of the specification. It is suggested that he applicant remove the term “about from the above claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. PG Pub 20040215139 A1) in view of Otten et al (U.S. Patent 5,752,937).
Regarding claim 1, Cohen teaches a delivery device for delivering a pacing lead to the His bundle of a patient's heart, the delivery device comprising: a handle ([abs] teaches the tubular body being connected to a handle; [0034] teaches the catheter extending from a steerable hub or handle; Fig 1 element 15 teaches a handle; Fig 3 illustrates a proximal end of a proximal hub or handle; Fig 10 element 166 and 162 tach a hub forming a handle; [0131] teaches the introducer sheath in fig 10 comprises a structure similar to fig 1); an elongated sheath having a proximal end connected to the handle and a distal end remote from the handle ([0034] teaches the catheter extending from a steerable hub or handle; [0051]-[0052] teaches a catheter extending from a handle; Fig 1 element 15 teaches a handle; [0131] teaches a proximal end 150 and a distal end 148; Fig 1 illustrates a an elongated sheath 
Otten teaches a device in the same problem solving field, comprising a delivery device comprising a sheath having a longitudinal rib extending from the proximal end to the distal end and being splittable along a first split line from the proximal end to the distal end, wherein the sheath includes a recess mating with the rib, the first split line aligned with the rib and the recess to facilitate splitting of the sheath (Col 2 lines 1-52 teaches a splittable cannula comprising an embedded or coextruded strengthening wire/strip substantially along the longitudinal length to act as a cutter to split the cannula; Col 3 lines 29-43; Fig 1 element 6 illustrates a longitudinal strengthening strip; Fig 2 element 6 illustrates the strip being within a channel of the wall. Since the strip it taught to be 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Cohen to further comprise a longitudinal rib extending from the proximal end to the distal end and being splittable along the first split line from the proximal end to the distal end wherein the sheath includes a recess mating with the rib, the first split line aligned with the rib and the recess to facilitate splitting of the sheath, as taught by Otten, in order to allow for easier removal of a guide sheath when implanting an implantable medical device.
Regarding claim 3, as best interpreted by the examiner, the modified invention of Cohen teaches claim 1, wherein the two electrodes are spaced apart by between about 1 mm and about 3 mm in a circumferential direction of the sheath ([0057] teaches the width and size of the sheath and lumen wherein the width of the lumen is .01-.4 inches. The dimensions are configured such that the electrodes can be spaced by between 1mm to 3mm; [0132] teaches the pair of electrodes are disposed opposite each other in the catheter; [0135]).
Regarding claim 4, the modified invention of Cohen teaches claim 1, wherein the distal end of the sheath has a distal end face, and the mapping electrodes are exposed on the distal end face ([abs] teaches the electrodes disposed on the distal end of the tubular body; [0033]; Claim 1 teaches the electrodes disposed on the distal end of the tubular body).
Regarding claim 11, the modified invention of Cohen teaches claim 1, further comprising a hub at the proximal end of the sheath, the hub having a weakened region defining a second split line longitudinally aligned with the first split line in the sheath ([0134] teaches a hub that is split along a longitudinal axial line of weakness aligned with the split line of the sheath; Fig 10; claim 69; claim 79 teaches the bub or handle having two weakened axial lines aligned with the two axial separation lines of the tubular body; claims 99, 102,103, 120, 130).
Regarding claim 12, the modified invention of Cohen teaches claim 1, wherein the handle includes a proximal handle portion and a distal handle portion, the proximal handle portion being connected to the distal handle portion by a rail so as to define a space between the proximal handle portion and the distal handle portion (Figure 1 illustrates a handle or hub having a rail between a distal and proximal end see annotated image below).
    PNG
    media_image1.png
    168
    446
    media_image1.png
    Greyscale

Regarding claim 13, the modified invention of Cohen teaches claim 12, further comprising a rotatable actuator, rotation of the actuator in a first direction bending the flexible Serial No. 16/452,223Page 3 of 913604US01 (013-0444US1)sections of the sheath toward a dual hinged configuration and rotation of the actuator in an opposite direction moving the sheath toward a substantially straight configuration ([0034] teaches the handle comprising a rotatable steering knob for defecting and straightening the catheter; [0055]-[0056] teaches that rotation movement of the handle or hub to bend and straighten the distal and intermediate portions of the catheter). However, it is not explicitly stated that the rotatable actuator is positioned in the space and connected to the proximal handle portion and the distal handle portion. However, it would have been an obvious design choice to one of ordinary skill in the art, to have placed a rotatable wheel or knob in that position to allow for preferred placement of the controller to improve comfort and easy of use for controlling the end of the catheter during insertion.
Regarding claim 14, the modified invention of Cohen teaches claim 1, the sheath the sheath being splittable along a second split line from the proximal end to the distal end (Fig 11 elements 170 illustrate a first and second split line; claims 79 and 130) as described in the rejection of claim 1, the modified invention in view of Otten teaches modifying the sheath to comprise a longitudinal rib/pull tab 
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have had a longitudinal rib aligned with each of the first and second split line of Cohen, in order to assist in separation the sheath along both the first and second split line in order to split the sheath into two separate intact segments for removal of the sheath and exposing the lead or device held within the sheath and to further allow for a second split mechanism incase the first split fails. 
Regarding claim 20, the modified invention of Cohen teaches claim 1, wherein the pull wire is configured to deflect the distal portion of the sheath to locate the plurality of mapping electrodes proximate to the His bundle ([0034] teaches a steering or pull wire controlled by the handle; [0052]-[0053] teaches a pull wire; [0055] teaches the steering or pull wire connected to the handle or hub; [0136] teaches having a steering or bending wire; [0027] teaches the steerable catheter comprising a distal electrode; [0033]; [0040] teaches electrode used for mapping an visualizing during implantation; [0098]; [0117]; [0124] teaches the pair of electrode used to determine lines or areas of conduction block; [0132]; [0138]; [0032] teaches the catheter configured to permit accurate position of its distal end at a target site within the heart chamber; [0036] teaches when in the right atrium the tip of the catheter is curved and pointed toward the lower septal region to engage the coronary sinus ostium; [0138] teaches that the sheath is placed into the right ventricle. This teaches that the sheath can be inserted into the heart chambers and the pull wires are used to deflect  the distal end comprising the electrodes to contact and interface with a target region tissue such as an HIS bundle).
Regarding claim 21, the modified invention of claim Cohen, teaches claim 1, wherein the distal portion of the sheath is configured to pass through a vascular access site into the right atrium (RA) .
Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. PG Pub 20040215139 A1) in view of Otten et al (U.S. Patent 5,752,937) as applied to claim 1 above, and further in view of  Seraj et al (Wipo Pub No. 01/72368 A2).
Regarding claim 6-10, the modified invention of Cohen teaches claim 1, however, fails to teach wherein the flexible sections of the sheath have a first Shore D hardness, of about 35, which is less than a second Shore D hardness, between about 70 and about 75, of remaining sections of the sheath. 
Seraj teaches wherein the flexible portions of the sheath have a first Shore D hardness is about 40 (page 6 lines 20-22) which is less than a second Shore D hardness, of about 72, (page 6 lines 20-22) of remaining portions of the sheath (page 6 lines 10-33).
It would have obvious to one of ordinary skill in the art before effective filing date to further modify the teachings of Cohen to have flexible portions of the sheath have a first Shore D hardness which is less than a second Shore D hardness of remaining portions of the sheath, as taught by Seraj, in order to have a softer atraumatic tip to prevent injury to the vessel walls or other tissue (Seraj page 6 lines 28-33).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Cohen (U.S. PG Pub 20040215139 A1) in view of Otten et al (U.S. Patent 5,752,937) as applied to claim 1 above and further in view of Kousai et al (U.S. Patent 4,883,468).
Regarding claim 14, the modified invention of Cohen teaches claim 1, however fails to teach wherein the sheath has a second longitudinal rib extending from the proximal end to the distal end, the second longitudinal rib being diametrically opposed to the first longitudinal rib, the sheath being splittable along another split line from the proximal end to the distal end.
Kousai teaches an invention in the same problem solving field, wherein the splittable sheath comprises second longitudinal rib extending from the proximal end to the distal end, the second longitudinal rib being diametrically opposed to the first longitudinal rib, the sheath being splittable along a second split line from the proximal end to the distal end, the second split line aligned with the second longitudinal rib (Fig 11 teaches the strip extending longitudinally from the proximal to distal end of the sheath; Fig 16 illustrates the sheath having a first and second strip, that are diametrically opposed from each other, extending longitudinally from the proximal to distal end of the sheath wherein the sheath is splittable from a second split line that is aligned with the second strip; col 7 lines lines 39- 45).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Cohen, such that sheath has two ribs diametrically opposed to each other, extending down the sheath each having a split line aligned with the rib, as taught by Kousai, in order to allow for two split/cut line along the sheath to improve the ease of removal of the sheath from the 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Cohen (U.S. PG Pub 20040215139 A1) in view of Otten et al (U.S. Patent 5,752,937) as applied to claim 1 above, and further in view of Ewing et al (U.S. PG Pub. 2013/0018309 A1).
The modified invention of Morgan teaches claim 1, however fails to teach, wherein the sheath includes an inner layer formed from polytetrafluorethylene.
Ewing teaches a device in the same field of endeavor, wherein a sheath has an inner layer formed from polytetraflourethylene ([0031]; [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teachings of Morgan to have the sheath have an inner layer of the sheath made from PTFE, as taught by Ewing, to allow for a flexible and tearable inner layer of the sheath (Ewing [0031]).
Claim 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable Cohen (U.S. PG Pub 20040215139 A1) in view of Otten et al (U.S. Patent 5,752,937) as applied to claim 1 above, and further in view of Leeflang et al (U.S. Patent 9937319 B1).
Regarding claim 22, the modified invention of Cohen teaches claim 1, wherein the sheath includes at least two of an inner layer, a middle layer and an outer layer, the rib extending along one of the inner layer or middle layer, the recess provided in another of the middle layer or outer layer, the rib and recess mating with one another.
Leeflang teaches a splittable catheter comprising a first layer, a middle layer and an outer layer, wherein the middle layer is a reinforcing layer embedded between one or more base layer ([abs]; Fig 2a-c illustrates a reinforcing layer 42 between an inner lining 40 and an outer layer 44; col 8 lines 30-51).
It would have been obvious to one of ordinary skill in the art, to have had the lubular member of the sheath comprise a reinforcing layer between a inner lining and an outer layer, inorder to prevent 
Regarding claim 23, the modified invention of Cohen teaches claim 1, however fails to teach, wherein the sheath includes at least first and second layers, the rib extending along the first layer, the recess provided in the second layer.
Leeflang teaches a splittable catheter comprising a first layer, a middle layer and an outer layer, wherein the middle layer is a reinforcing layer embedded between one or more base layer ([abs]; Fig 2a-c illustrates a reinforcing layer 42 between an inner lining 40 and an outer layer 44; col 8 lines 30-51).
It would have been obvious to one of ordinary skill in the art, to have had the tubular member of the sheath comprise a reinforcing layer between a inner lining and an outer layer, in order to prevent kinking, buckling, or crushing during insertion and navigating, as taught by Leeflang, wherein the rib/pull tab of the modified invention of Cohen extends from the inner lining through the reinforcing layer and into the outer layer, such that the reinforcing layer does not block or prevent the ability of the user to tear the sheath.

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792